DETAILED ACTION
This is the first Office action on the merits based on the 17/375,253 application filed on 07/14/2021 and applicant’s preliminary amendments filed 10/27/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 10/27/2021, claim 1 was cancelled, and new claims 2-11 were added.  Claims 2-11, as filed on 10/27/2021, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2021, 02/04/2022, 04/08/2022, 04/14/2022, and 09/02/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In line 1, “An exercise machine is disclosed.  The exercise machine comprises” uses a phrase which can be implied (i.e. “is disclosed”).  See below.  Applicant is suggested to amend the terms in line 1 to --- An exercise machine comprises ---.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure.
The language should be clear and concise and should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.

The disclosure is objected to because of the following informalities:  
The use of the terms NAUTILUS, BOWFLEX, and THERABAND, which are trade names or marks used in commerce, has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, line 2, “arm-based lever” should be --- an arm-based lever ---.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,486,015.  Specifically:
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,486,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1 and 4 of U.S. Patent No. 10,486,015.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,486,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 2 of U.S. Patent No. 10,486,015.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,486,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of U.S. Patent No. 10,486,015.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,486,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of U.S. Patent No. 10,486,015.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,486,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of U.S. Patent No. 10,486,015.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,486,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of U.S. Patent No. 10,486,015.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,486,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claims 1 and 3 of U.S. Patent No. 10,486,015.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,486,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 3 of U.S. Patent No. 10,486,015.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,486,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 5 of U.S. Patent No. 10,486,015.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,486,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 6 of U.S. Patent No. 10,486,015.
In addition, claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of  U.S. Patent No. 11,110,317.  Specifically:
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,110,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of U.S. Patent No. 11,110,317.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,110,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 2 of U.S. Patent No. 11,110,317.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,110,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 3 of U.S. Patent No. 11,110,317.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,110,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 4 of U.S. Patent No. 11,110,317.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,110,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 5 of U.S. Patent No. 11,110,317.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,110,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 6 of U.S. Patent No. 11,110,317.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,110,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 7 of U.S. Patent No. 11,110,317.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,110,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 8 of U.S. Patent No. 11,110,317.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,110,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of U.S. Patent No. 11,110,317.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,110,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 10 of U.S. Patent No. 11,110,317.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (US 2008/0051263).
Regarding claim 2, Rasmussen discloses an exercise machine, comprising:
a tension generating device (174; Figures 6-8);
a translatable arm mount (140; Figures 4 and 6-8) coupled to the tension generating device (Figures 6 and 8);
an arm (the left 132 together with 198 and 199; Figures 4, 6, and 8) coupled to the translatable arm mount (Figures 4 and 8);
a cable (172 together with 194; Figures 6-8; paragraphs 0045-0046) coupled to the tension generating device via the arm (Figures 6-8); and
a track (112 together with 114; Figures 1, 4, and 8; paragraph 0040) for the translatable arm mount to slide along one dimension of translation (along any desired height h relative to the base assembly 102; Figures 1, 4, and 8; paragraph 0040).
Regarding claim 3, Rasmussen further discloses wherein the tension generating device is based on at least one of the following: electronic resistance, pneumatic cylinders, springs, weights (Figure 7; paragraph 0041), flexing nylon rods, elastics, pneumatics, hydraulics, and friction.
Regarding claim 4, Rasmussen further discloses wherein the translatable arm mount permits the arm to pivot vertically (150, 154, and 156 of 140 permit 132 to pivot vertically; Figure 4; paragraph 0039).  
Regarding claim 5, Rasmussen further discloses wherein the translatable arm mount permits the arm to pivot vertically at least in part using teeth (152; Figure 4; paragraph 0039).
Regarding claim 8, Rasmussen further discloses wherein the translatable arm mount permits locking (via 152, 154, 156; Figure 4; paragraph 0039).
  Regarding claim 9, Rasmussen further discloses wherein the locking is based at least in part on a pin (each 152 is pin-shaped; Figure 4).

Claims 2-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reyes (US 2011/0294630).
Regarding claim 2, Reyes discloses an exercise machine, comprising:
a tension generating device (the springs 112 together with the one or more resilient members 304; Figures 3C and 3D; paragraphs 0097-0099; refer to the annotated Figure 3C, see below);
a translatable arm mount (the tension adjuster 144; Figures 3C and 3D; paragraphs 0097-0099; refer to the annotated Figure 3C, see below) coupled to the tension generating device (Figures 3C and 3D);
an arm (the arm assembly 108; Figures 3C and 3D; refer to the annotated Figure 3C, see below) coupled to the translatable arm mount (Figures 3C and 3D; refer to the annotated Figure 3C, see below);
a cable (the cable 308; Figures 3C and 3D; paragraphs 0097-0099; refer to the annotated Figure 3C, see below) coupled to the tension generating device via the arm (Figures 3C and 3D; refer to the annotated Figure 3C, see below); and
a track (the track 304; Figure 3C-3E; paragraph 0088) for the translatable arm mount to slide along one dimension of translation (Figures 3C and 3D; paragraph 0088).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 3, Reyes further discloses wherein the tension generating device is based on at least one of the following: electronic resistance, pneumatic cylinders, springs (Figures 3C and 3D), weights, flexing nylon rods, elastics (“The resilient member 304 may be a resiliently stretchable device or material, such as a spring or elastic band.”; paragraph 0098), pneumatics, hydraulics, and friction.
Regarding claim 4, Reyes further discloses wherein the translatable arm mount permits the arm to pivot vertically (adjustment of the tension adjuster 144 along the track 304 alters resistance from the one or more springs 112 which correspondingly permits the arm assembly 108 to pivot vertically with more or less resistance via the pivot 120; Figures 3C, 3D, and 5A-5C).
Regarding claim 5, Reyes further discloses wherein the translatable arm mount permits the arm to pivot vertically (adjustment of the tension adjuster 144 along the track 304 alters resistance from the one or more springs 112 which correspondingly permits the arm assembly 108 to pivot vertically with more or less resistance via the pivot 120; Figures 3C, 3D, and 5A-5C) at least in part using teeth (adjustment of the tension adjuster 144 along the track 304 involves a gear or finger of a ratcheting mechanism engaging at least one of the indentations 308 of the track 304; paragraphs 0089-0092; Figure 3E).
Regarding claim 8, Reyes further discloses wherein the translatable arm mount permits locking (“the tension adjuster 144 may be locked in place by one or more clips, clamps, pins, or the like if desired”; paragraph 0101).
  Regarding claim 9, Reyes further discloses wherein the locking is based at least in part on a pin (the tension adjuster 144 may be locked in place by one or more clips, clamps, pins, or the like if desired”; paragraph 0101).
 Regarding claim 10, Reyes further discloses wherein the arm is rotatable horizontally (Figures 6B and 6C).
 Regarding claim 11, Reyes further discloses wherein the arm is capable of being stowed by pivoting the arm vertically (Figure 5B) and rotating the arm in a compact manner such that the arm is facing a back of the exercise machine (via the pivot 120; paragraphs 0055-0058; Figures 6B and 6C).

Claims 2-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drechsler (US 2007/0161472).
Regarding claim 2, Drechsler discloses an exercise machine (Figures 65 and 27; paragraphs 0145-0148), comprising:
a tension generating device (the resistance source 494; Figure 65);
a translatable arm mount (the carriage 300r; Figure 65) coupled to the tension generating device (via the flexible connector 476; Figure 65);
an arm (the horizontal axis section 320e; Figure 65) coupled to the translatable arm mount (Figure 65);
a cable (the flexible connector 476; Figure 65) coupled to the tension generating device via the arm (the first and second ends 478, 479 of the flexible connector 476 are coupled to the translating force transmitter 101c of the horizontal axis section 320e; Figures 65 and 27; paragraphs 0146 and 0148); and
a track (the vertical rigid member 432; Figure 65) for the translatable arm mount to slide along one dimension of translation (“the carriage's 300 movement up and down on the vertical rigid member 432”; paragraph 0088; Figure 65).
Regarding claim 3, Drechsler further discloses wherein the tension generating device is based on at least one of the following: electronic resistance, pneumatic cylinders, springs, weights (“resistance source 494 (here depicted as a typical weight stack but other forms of resistance as described in the definitions section of this specification could easily be depicted and employed as well)”; paragraph 0090; Figure 65), flexing nylon rods, elastics, pneumatics, hydraulics, and friction.
Regarding claim 4, Drechsler further discloses wherein the translatable arm mount permits the arm to pivot vertically (via the pivotable on vertical axis section 340a; Figures 65 and 24).
Regarding claim 8, Drechsler further discloses wherein the translatable arm mount permits locking (via the holes 718 in the vertical rigid member 432 and the corresponding locking pin 701 in the carriage 300; Figures 65 and 1; paragraph 0102).
  Regarding claim 9, Drechsler further discloses wherein the locking is based at least in part on a pin (via the holes 718 in the vertical rigid member 432 and the corresponding locking pin 701 in the carriage 300; Figures 65 and 1; paragraph 0102).
 Regarding claim 10, Drechsler further discloses wherein the arm is rotatable horizontally (via the vertical axis pivoting mechanism 350c; Figures 65 and 24; paragraph 0114).
 Regarding claim 11, Drechsler further discloses wherein the arm is capable of being stowed by pivoting the arm vertically (via the pivotable on vertical axis section 340a; Figures 65 and 24) and rotating the arm in a compact manner such that the arm is facing a back of the exercise machine (via the pivotable on vertical axis section 340a and the vertical axis pivoting mechanism 350c; Figures 65 and 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US 2008/0051263) in view of Strom (US 2014/0121071).
Regarding claim 6, Rasmussen discloses the invention as substantially claimed, see above, and further discloses wherein the teeth are slender, elongated, and respectively have a rounded distal end (Figure 4).
However, Rasmussen is silent as to: the teeth are trapezoidal in shape.
Strom teaches an analogous exercise machine having teeth that are trapezoidal in shape (the teeth of 216/316 are trapezoidal in shape; Figures 5 and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teeth of Rasmussen’s invention such that they are trapezoidal in shape, as taught by Strom, in order to reduce shear forces experienced across longitudinal axes of the teeth during use of the exercise machine for the advantage of reducing the risk of catastrophic failure of one or several of the teeth, and thus the ability to vertically pivot the arm, during use of the exercise machine.
Regarding claim 7, Rasmussen further discloses wherein the teeth are engaged using a compressed spring (137; Figure 4; paragraph 0038) and arm-based lever (154 together with 156; Figure 4; paragraph 0039).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes (US 2011/0294630) in view of Strom (US 2014/0121071).
Regarding claim 6, Reyes discloses the invention as substantially claimed, see above, and further discloses a gear or finger of the ratcheting mechanism to engage at least one of the indentations 308 of the track 304 (paragraph 0091; Figure 3E).
However, Reyes is silent as to: the teeth are trapezoidal in shape.
Strom teaches an analogous exercise machine having teeth that are trapezoidal in shape (the teeth of the gear 216/316 are trapezoidal in shape; Figures 5 and 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teeth of Reyes’s invention such that they are trapezoidal in shape, as taught by Strom, in order to reduce shear forces experienced across longitudinal axes of the teeth during use of the exercise machine for the advantage of reducing the risk of catastrophic failure of one or several of the teeth, and thus the ability to adjust the translatable arm mount, during use of the exercise machine.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reyes (US 2011/0294630) in view of Strom (US 2014/0121071), and further in view of Schroeder (US 7,998,033).
Regarding claim 7, Reyes in view of Strom teaches the invention as substantially claimed, see above, and further teaches wherein the teeth are engaged using an arm-based lever (Reyes: the handle 316 may function as a lever; paragraph 0091; Figure 3E).
However, Reyes in view of Strom is silent as to: the teeth are engaged using a compressed spring and arm-based lever.
Schroeder teaches an analogous invention wherein teeth (the teeth of the gear 97; Figures 7 and 10; column 8, lines 38-60) are engaged using a compressed spring (the compression spring 112; Figure 10; column 8, lines 38-60) and an arm-based lever (the lever 99; Figure 7; column 8, lines 38-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the engagement of the teeth of Reyes’s invention modified in view of Strom to include a compressed spring, as taught by Schroeder, in order to ensure that the teeth are precisely and securely controlled and engaged (Schroeder: column 8, lines 7-13 and 51-60; Figure 10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784